The information in this case charged that John A. Tutt did unlawfully and feloniously sell one quart of whisky to Wayne Purcell, a boy under the age of 21 years. On the trial the jury returned a verdict finding the defendant guilty and leaving his punishment to the court. Motion for new trial was duly filed and overruled, and the court sentenced the defendant to imprisonment in the penitentiary at McAlester for the term of one year. From the judgment, he appeals.
Upon the trial of this cause to the jury it was shown by uncontradicted evidence that the defendant sold to Wayne Purcell, a minor 16 years of age, one quart of whisky, the purchase price being $4 or $5.
Without the aid of oral argument or a brief on the part of appellant, we have carefully examined the record, and find that the errors assigned are not supported by the record. The objections as to the sufficiency of the information are without merit.
Finding no reversible error in the record, the judgment of the district court herein is affirmed.
EDWARDS and DAVENPORT, JJ., concur. *Page 317